 450DECISIONSOF NATIONALLABOR RELATIONS BOARDRamada Inns,IncorporatedandChicopee,Holyoke,Westfield Bartenders, Hotel,Motel,Cafeteria andRestaurant Employees International Union, Local116, AFL-CIO. Case 1-CA-7261May 20, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn February 25, 1971, Trial Examiner Ivar Petersonissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was engag-ing incertain unfair labor practices within themeaningof the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Examineralso found that Respondent had not engaged in certainother alleged unfair labor practices. Thereafter, Re-spondent filed exceptions to the Trial Examiner's Deci-sion and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.The complaintallegesand the Trial Examiner findsthat Respondent violated Section 8(a)(1) by informingits employees that it prohibited employee solicitationfor union membership on Respondent's premises at anytime. The Respondent excepts to this finding. We findmerit in this exception in that, in our opinion, theevidence does not establish that Respondent did in factinform its employees that it prohibited employee solici-tation for union membership on Respondent's premisesat any time.Sometime prior to August 7, Respondent posted inits lobby and bar areas a two-part no-solicitation rule.The first part prohibited employee solicitation or litera-ture distribution during the working time of the em-ployee engaging in the solicitation or the employee be-ing solicited. The second part prohibited nonemployeesolicitation or literature distribution for any purpose onthe premises.'On August 7, Respondent attempted to'The rule also prohibited solicitation or distribution by anyone in areasenforce this last provision against nonemployee solici-tors on two different occasions, as fully detailed by theTrial Examiner. After the first of these occasions Re-spondent called the bartender's attention to the rule(the nonemployee solicitation occurred in the bar area)and asked him to post an additional copy of the rule inthe bar area. Unlike the Trial Examiner we do notbelieve that there is anything in Respondent's actionsin seeking to enforce its rule against nonemployee solic-itation which could reasonably lead employees to be-lieve that Respondent intended to broaden its ruleagainst employee solicitation for union membership onnonworking time into a prohibition of said activity atany time. In particular, we do not believe that thecalling of the bartender's attention to the rule and theadditional posting of the rule in the context of nonem-ployee solicitation in violation of the rule would leademployees to believe that their employer, despite theplain wording of the rule, would not continue to distin-guish between solicitation by outsiders and solicitationby employees. Accordingly, we find that Respondentdid not promulgate or enforce an unlawful no-solicita-tion rule in violation of Section 8(a)(1) and shall dis-miss those allegations of the complaint.AMENDED CONCLUSIONS OF LAWDelete paragraph 4 and renumber the remainingparagraphs consecutively.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that Respondent, Ramada Inns, Incorporated,Chicopee,Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order as modified be-low:1.Delete paragraph 1(b) and reletter the presentparagraph (c) as paragraph (b).2.Substitute the attached notice for the Trial Ex-aminer's notice.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleged unfair labor practices notspecifically found.available to the public during the times when they are so available, anddistribution at any time in any work area190 NLRB No. 87 RAMADA INNSAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal law by discharg-ing Paul Panske because of his union activity:WE WILL offer Paul Panske full reinstatementand pay him for the earnings he lost as a result ofhis discharge, plus 6-percent interest.WE WILL NOT discharge or discriminate againstany employee for supporting Chicopee, Holyoke,Westfield Bartenders, Hotel, Motel, Cafeteria andRestaurant Employees International Union, Local116,AFL-CIO, or any other union.WE WILL NOT unlawfully interfere with ouremployees' union activities.RAMADA INNS,INCORPORATED(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Bulfinch Building, Seventh Floor, 15 New Char-don Street, Boston, Massachusetts 02114, Telephone617-223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: I heard this case onDecember 8 and 9, 1970,' in Springfield, Massachusetts, upona charge filed on August 28 by Chicopee, Holyoke, WestfieldBartenders,Hotel,Motel, Cafeteria and Restaurant Em-ployees International Union, Local 116, AFL-CIO, hereincalled the Union, which resulted in the Regional Director forRegion 1 issuing a complaint dated November 13 against theRespondent. Briefly stated, the complaint alleged that theRespondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7of the Act in that it informed its employees that it prohibitedemployee solicitation for union membership on the Respond-ent's premises at any time and on August 7 threatened em-ployees with reprisals because of their activity on behalf ofand membership in the Union, and unlawfully dischargedPaul Panske on August 7, thereby violating Section 8(a)(1)'Unless otherwise indicated all dates refer to the year 1970451and (3) of the Act. In its answer the Respondent denied thecommission of any unfair labor practices. On or about Janu-ary 12, 1971, counsel for the Respondent and counsel for theGeneral Counsel filed briefs, which have been carefully con-sidered.Upon the entire record in the case and from my observa-tion of the demeanor of the witnesses as they testified, I makethe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, with its princi-pal office in Phoenix, Arizona, maintains a place of businessinChicopee,Massachusetts, which is the only facility in-volved in this proceeding. At the Chicopee Inn the Respond-ent is engaged in providing motel accomodations and in theretail sale of food, drinks, and related services. The Respond-ent admits and I find that it causes large quantities of motelfurniture, linens, supplies, and food and liquor used in itsbusiness to be transported in interstate commerce from andto various States of the United States other than the State ofArizona. It annually sells motel accommodations, food,drinks, and related products, the gross value of which exceeds$500,000. Annually the Respondent ships and transports pro-ducts valued in excess of $50,000 from its place of businessin interstate commerce directly to States of the United Statesother than the State of Arizona. The Respondent admits andI find that it is an employer engaged in commerce within themeaning of the Act.IITHE LABORORGANIZATION INVOLVEDThe Union, Chicopee, Holyoke, Westfield Bartenders, Ho-tel,Motel,Cafeteriaand RestaurantEmployeesInternationalUnion, Local 116, AFL-CIO,is a labor organization withinthe meaningof the Act.IIITHE UNFAIR LABOR PRACTICESA. TheEvidenceThe Respondent's Chicopee establishment is a new opera-tion.The hotel portion of the Inn opened on June 29 and therestaurant,which includes the food and beverage operation,opened on July 20.Robert Gange,the general manager, whotransferred to Chicopee from Arcadia, California,where hehad worked at another of the Respondent's inns for about ayear and a half,came to Chicopee in May and interviewedand hired all employees and supervised the other aspects ofreadying the establishment for operation.On May 23 Gange was an honored guest at a civic functionwelcoming the Respondent to the Chicopee area.In attend-ance was Edward Wall, the secretary-treasurer and businessagent of Local, 116.Wall met Gange and, during the courseof their conversation,Wall stated that he would attempt toorganize the Inn.In reply, Gange asked Wall to give him "acouple of months to get my feet on the ground"before begin-ning an organizational drive, and Wall assured that he wouldrefrain from any efforts in that regard until Gange had gottenstarted.One of the two regular bartenders hired by Gange was PaulPanske, the alleged discriminatee in this case.He had workedas a bartender for some 20 years in various localities.On July17 and for the next couple of days he assisted in setting upthe bar area in the Respondent's establishment and actuallybegan tending bar when the Inn opened on July 20, workingthe day shift,from 10 a.m. until 6:30 or 7 p.m. The nightbartender came on duty about 5 p.m. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDOn July 29, about 4:30 or 5 o'clock, Panske was told by awaitress that General Manager Gange wished to see him inthe office.When Panske arrived in the office Gange said tohim, "Paul, I think you have been drinking." Initially, Panskedenied that he had been drinking but when Gange persistedin the opinion that he had been drinking, Panske admittedthat he did have "a couple of drinks" with a friend of his fromNew York City who insisted that Panske join him in somedrinks at the bar According to Panske, he had these drinksabout 3:30 or 4 o'clock. Gange warned that he did not wishto see such an incident happen again and Panske promisedthat it would not. According to Panske, Gange mentioned noother complaints during the course of this meeting.Gange testified that on July 29, about 1:30, he was in-formed that two waitresses, Judy Kortabani and Carol Har-ris,wished to see him. When they came in they complainedthat they were receiving very poor service from the bartenderand stated that he was at the other end of the bar talking tocustomers when they called in their drink orders. Gangestated that he would look into the matter. He did not, how-ever, immediately investigate the situation, testifying that hewas occupied with other urgent matters. At approximately4:30, while walking through the hotel area, he met JosephGelone, an official from the head office who was supervisingopening operations at the Inn. According to Gange, Gelonestated that he thought Gange should "take a look at thebartender" because he (Gelone) "thought he was a little un-der the weather." Gange further testified that as he was walk-ing away from Gelone, Carol Harris came out of the loungearea and told him, "You better take a look at Paul. He'sbombed." However, it was not until about 5 or 5:15 thatGange called Peter Wolf, the food and beverage manager, andtold him that he wished he would have Panske come to theoffice and that Wolf should also be present. Gange continuedby relating that Panske denied that he had been drinking, butstated that Panske's movements were "very slow," that hewas "slurring his speech," and that his eyes were "glassy."According to Gange, he also brought up prior complaintsregistered with him by the waitresses regarding poor serviceand further mentioned that the night bartender, Al Theodore,had complained to him about the "sloppy condition" inwhich Panske left the bar when his shift ended Gange tes-tified that the interview terminated about 6 o'clock and thathe requested that Panske punch out and go home.'Gelone testified that during the lunch hour he had receivedsome complaints from some of the waitresses to the effect thatthey could not obtain satisfactory service from the bar. Hefurther related that about 2 or 2:30 p.m., while checking upon some matters in the kitchen area, a waitress (Joan Ball)came up to him and said, "I'm not going to put up with thisstuff anymore," stating that the bartender was drinking. Ge-lone continued by testifying that about 4:15 he went to the barand ordered a soft drink and that he noticed that the bar-tender was sort of "glassy-eyed," that he "couldn't talk toostraight, " and "slurred his words." Gelone, so he testified,went out of the lounge area, met General Manager Gange,and told him "I believe you have a problem. Your bartenderisunder the weather."Wolf, the food and beverage manager, testified that about3:30 p.m., waitresses Harris and Ball told him that theythought Panske had been drinking. A little later Wolf ob-served Panske filling a bucket with ice cubes at the ice-makingmachine and noticed that he was spilling some cubes as hewalked down the hallway in a swaying fashion. Wolf's ac-'Gange admitted, on cross-examination, that in the prehearing affidavithe gave the Regional Office he did not mention anything about askingPanske to check out and go home at the close of the July 29 meetingcount of the meeting in Gange's office was substantially thesame asGange's.Harris, the waitress, testified that she and another waitress,Kortabani, went to Gange's office on the afternoon of July 29and complained that Panske's service was poor, that theycould not do their work because of him, and also stated thatanother waitress was threatening to quit on account of Pan-ske's poor service. She further related that they told Gangethat Panske had been drinking. Later in the day, so Harristestified, she met Gange in the hotel lobby and told him thatPanske was "bombed."About 1:30 on August 7 Joseph Fessia, formerly presidentof the Union but for the past several years employed as arepresentative of the New England Telephone Company,came into the bar and was served a drink by Panske. ShortlythereafterWall, business agent of the Union,cameinto thelounge and seated himself at the bar some distance away fromFessia. Panske identified himself to Wall,statingthat someyears earlier he had worked in Chicopee. Panske showedWall his travelingunioncard and stated that he intended, asrequired by the rules of the International, to deposit the cardwith the Union. Panske told Wall that a past president of theUnion was at the other end of the bar and proceeded tointroduce Wall to Fessia. Panske, so he testified, also intro-duced Wall to waitresses Harris and Kortabani as the busi-nessagent of the Union. Wall testified that he spoke to thewaitresses, saying that he would like to sit down and talk tothem some day about forming a committee to organize theInn.He explained to them that by organizing they couldbenefit in many ways, such as in wages, working conditions,and job security. He added that Kortabani said she was notinterested.The two waitresses promptly complained to Gange, statingthat Wall was interfering with their work in speaking to themabout the Union. Gange picked up a framed "no solicitation"notice that had been posted in the lobby and went into thelounge area. He showed the plaque to Panske and asked if hewas familiar with it. Panske replied that he was and, at therequest of Gange, placed the plaque on the back bar. Gangethen went to where Wall was seated and asked to see Wallin the lobby. Wall testified that in the lobby Gange asked himwhat he said "to my girls" and he (Wall) replied, "Well, I toldthem I would like to form a committee and organize themotel." To this Gange, so Wall testified, answered, "Myemployees don't want a union," to which Wall rejoined thatPanske was already a member.' Gange further told Wall if hewished to organize the motel he should follow "the NLRBground rules." Gange asked Wall to leave the premises,whereupon Wall returned to the bar, picked up his change,and left without finishing his drink.The "no-solicitation" notice which Gange had Panskeplace on the back bar reads as follows:"NO SOLICITATION RULE"In the interests of the comfort,convenience and thecontinued good will of our customers,there shall be nosolicitation or distribution of literature of any kind byany employee during the working time of the employeesoliciting or the employee solicited.Persons not em-ployed here may not solicit or distribute for any purposeanywhere on the property of this establishment. There'On direct examination Wall testified that, in response to his statementthat Panske was already a member,Gange said that when he hired Panskehe did not know that he was a union bartender On cross-examination, Wallsaid that when he told Gange that the bartender "is already in the Union,"Gange replied, "What? Had I known he was in the Union, I don't believeIwould have hired him " RAMADA INNSshall be no solicitation or distribution by anyone in areasmade available to the public during the times when theyare so available nor will distribution be permitted at anytime in any work areaANY EMPLOYEE WHO VIOLATESANY PROVISION OF THIS EMPLOYEE'SBULLETIN SHALL BE SUBJECT TOIMMEDIATE DISMISSAL.RAMADA INNS, INC.The next incident material in this proceeding occurred onAugust 7, about 4:45 p.m. and thereafter.Kasimir Godek, thechairman of the Chicopee Licensing Commission and an as-sociate,Henry Mason,came into the bar. Fessia,who wasstill there,introduced Panske to them After serving themdrinks, Panske, at Godek's request, sent for Gange. WhenGange arrived he engaged in a 10-or 15-minute conversationwith Godek,during which Godek presented him with thenew liquor license for the Inn.' At Gange's request,Panskebrought him the old license and Gange removed it from theplastic cover,inserted the new license,and gave it to Pansketo post on the back of the bar. Gange and Godek discussedthe details involved in a future application by the Respondentfor an innkeeper's license, which would authorize the Re-spondent to offer expanded liquor services,such as service inthe rooms of the Inn. Gange then left the vicinity of thelounge and Godek engaged in conversation with Fessia.Fessia, who was sitting near the service area of the bar, en-gaged in some converstion with the waitresses, includingmaking the observation that they would be paid substantiallymore and enjoy other benefits if they were unionized. Godekinquired of one of the waitresses how business was and sheresponded that it was fine but would be better if they had aninnkeeper's license. Godek then explained the purpose of hisvisit that day.Gange testified that while he was at the bar engaged indiscussion with Godek,he observed that Panske"was leaningagainst the back bar...with his arms crossed and eyes closedand sort of swaying......Furthermore,it is his testimonythat he inserted the new license in the plastic folder andpersonally went behind the bar and posted it. As he was thusengaged,so he further testified,he noticed Panske "reachingfor a beer in the beer box" and that he stumbled and "almostfell into beer box " He continued by stating that later on, afterhe had left the lounge area and about 5 o'clock,he overheardwaitress Harris tellWolf,the food and beverage manager,that Panske had been drinking very openly with other gentle-men at the bar.Gange then asked Wolfe if he(Gange) couldseeWolf in the latter's office.While they were togetheranother cocktail waitress came to Gange and stated, so heaverred, that she refused to go back into the bar because shefelt she was being harrassed and was being interrupted in herwork.She identified Fessia as the offender.Gange then, so hetestified,instructedWolf to go out to the lounge area andspeak to FessiaWolf went to the bar,walked up to whereFessia and Godek were seated and, in the words of Godek,faced both of them and said,"Iwant you to leave, you haveno right to solicit."Godek asked Wolf if he knew who he(Godek) was and Wolf stated that he did not. Godek thenintroduced himself as the chairman of the Chicopee LicensingCommission and asked what Wolf s position was and for hisname. Wolf identified himself and stated his position. Godekasked Panske to inform Wolf of the reason for his visit andPanske stated that Godek was delivering the liquor license.Thereupon Wolf apologized to Godek and stated he was notreferring to him.Godek then told Wolf that he would like toSince July 20 the Respondent had operated on the license that had beenissued to the preceding owner453speak to General Manager Gange and Godek,his associate,Mason,and Fessia went to Gange's office. Gange apologizedto Godek,in substance stating that it was not intended thathe or Mason should be accused of soliciting in the bar, butimplied that the criticism applied to Fessia.Fessia advisedGange that Wolf did not know who he was, and stated thathe was a member of management personnel wit+r the tele-phone company and did not belong to the Union.Godek testified that he was at the bar about 30 minutesbefore going to Gange's office and was served two drinks byPanske during that period.He had three verbal exchangeswith Panske while at the bar and testified that he had ampleopportunity to observe Panske and the latter's condition.Godek testified that Fessia offered to purchase a drink forPanske but the latter refused to accept it.Godek furtherstated that Panske "was sober"and "wasn't intoxicated atall."Mason testified that he observed Panske working behindthe bar cutting some limes and lemon peels. He further statedthat Panske was not intoxicated,that his speech was notslurred in any way, that he was not incoherent,and that he(Mason) did not see Panske take a drink.Gange related that,after he had concluded his conferencewith Messrs.Godek, Mason,and Fessia and had attended tosome telephone messages,he went to the restaurant area nearWolf s office and while there heard Theodore,the night bar-tender, stating to Wolf,"Well, he is at it again."It was thenthat Gange, according to his testimony,asked Wolf to havePanske come to the office.Gange asked Panske if he had beendrinking and Panske denied that he had.Gange related thatPanske was "sort of incoherent,"that he "just sort of stared,"that his speech was "sort of slurred,"and that he had "aglassy look again."In addition,so Gange testified,he men-tioned to Panske that during that week there had been "sev-eral shortages"in his deposits and asked for an explanation.He further stated that Panske had no explanation.Moreover,so Gange testified,he also told Panske that he was still gettingcomplaints from the night bartender about the condition ofthe bar.He then told Panske that he was discharged and paidhim off with a voucher that he had prepared prior to sendingfor Panske.Wolf, the food and beverage manager, testified that follow-ing the July 29 meeting he was receiving"more and more"complaints from the waitresses regarding Panske's serviceduring lunch, and that he spoke to Panske in an effort toascertain the reason for the slowdown. Furthermore,so Wolftestified, he again spoke to Panske about drinking on duty, asfrom his observation Panske had had"one too many." Insum, it is Wolfs testimony that following July 29 and priorto August 7 he warned Panske about drinking on about threeoccasions.Waitress Harris testified that Panske's service during thefirst week the Inn was open was satisfactory,but beginningthe second week it became slow She acknowledged that thenumber of customers in the dining room was considerablyheavier the second week She further testified that duringAugust 7 she saw Panske drinking both in the liquor roomand at the bar. It was not, however, until about 4 o'clock thatshe went to Wolfs office and reported the drinking to him.Waitress Kortabani also testified that following July 29 shesaw Panske drinking quite often.''Theodore,the night bartender,who worked together with Panske from5 to 7 p.m., was not called as a witness nor was it indicated that he wasunavailable 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Concluding FindingsAs is so frequently the case in matters of this kind, involv-ing the alleged discriminatory discharge of an employee, aresolution of the issue requires the careful weighing of therelative credibility of the.witnesses and the reliability of theirtestimony.Here we have Panske stoutly maintaining that,following the meeting with Gange on July 29 and the warninggiven him by Gange at that time, he did not drink any bever-ages at any time during the remaining period of his employ-ment. With respect to his condition on August 7, there is theapparently disinterested testimony of Messrs. Godek, Mason,and Fessia, all of whom had opportunity to and testified thatthey did observe Panske and his condition. Of these three,Fessia remained at the bar from about 1:30 until late in theafternoon Each of them testified that from his observation hedid not see Panske take a drink and that, in his opinion,Panske was not intoxicated or in the slightest'under the influ-ence of alcohol. On the other hand, Gange, Gelone, Wolf, andthe cocktail waitress, Harris, variously testified that they sawPanske on more than one occasion take a drink at or near thebar, that his speech was "slurred," and that he appeared"glassy-eyed," and "incoherent." Indeed, the composite oftheir testimony is that Panske was inebriated from about 1:30until he was terminated at 6:30.Upon a careful consideration of all the testimony, I ampersuaded that Panske did not drink intoxicating beverageswhile on duty on August 7 or appear to be intoxicated. Incoming to this conclusion I have given credence to the tes-timony of Godek, Mason, and Fessia, men who are matureand hold responsible positions in the community and whohad no personal interest in the outcome of this proceeding.In particular, Godek, as chairman of the licensing commis-sion, by reason of his position and experience, would havebeen quick to notice any signs of intoxication on the part ofthe bartender. Nor do I believe it logical that Panske, withsome 20 years of experience in substantial establishments,would openly violate a well-known rule of the Respondent,particularly so shortly after the warning given him by Gangeon July 29 Moreover, it strains credulity to believe, as theRespondent would have it, that Gange and Wolf, the respon-sible representatives of management, would permit an em-ployee to continue with his duties as bartender after they hadpersonally observed his allegedly inebriated condition. Butthe fact is that nothing was done to remove Panske frombehind the bar for some:5 hours, during which period Gangeand Wolf allegedly received complaints from other employeesregarding the quality of,Panske's service and reports that hewas drinking and was in an intoxicated condition.I think it is reasonable to infer from the testimony thatGange desired to avoid,or prevent the organization of theInn's employees. Thus, at the meeting with Wall in May,Gange requested that Wall refrain from organizational ac-tivity at least until he (Gange) "got his feet on the ground."Itwas reasonable, therefore, for Gange to anticipate thatefforts at unionization -would probably be attempted after theInn had been in operation for some period of time. WhenWall appeared at the bar on August 7 Panske identified him-self as a union member,and introduced Wall to two waitressesas the business agent of the Union. In addition, Wall told thetwo waitresses, Harris and Kortabani, that he would like totalk to them some day about forming a committee for thepurpose of organizing the Inn, and explained the benefits thatthey would derive from such an effort if it were successful.Upon being promptly informed by the waitresses of the ap-proach made to them by Wall, Gange reacted positively, byorderingWall to leave the premises and bringing the no-solicitation rule to the attention of Panske. During the con-versation with Wall in the lobby, Gange stated that the em-ployees did not desire a union and was then told by Wall thatPanske was already a member of the Union.' Later in theafternoon, upon receiving from a waitress a complaint regard-ing Fessia who had been talking to thewaitresses in a casualmanner mentioningthe benefits they might anticipate receiv-ing from unionization,Gange again reacted positively bysending Wolf into the bar to speak to the offending customer.I think it most significant that Gange had prepared the termi-nal voucher for Panske before calling him in to question himabout his condition while on duty. Finally, I am persuadedthat Gange determined to terminate Panske on the pretextthat on August 7 he had again been drinking on the job,buttressing this by linking it to the admitted incident of suchconduct on July 29.Upon all the evidence, I infer and find that the Respondentdischarged Paul Panske on August 7 for discriminatory rea-sons,therebyviolatingSection 8(a)(3) and (1) of the Act.Paragraph 8 of the complaint alleged that the Respondent"informed its employees that it prohibited any employee so-licitingfor union membership on the Respondent's premisesat any time," and that on or about August 7, Gange "threat-ened employees at the Chicopee location with reprisals con-cerning their employment because of their activity on behalfof and membership for (sic) the Union." Such conduct, it isalleged, constituted independent violations of Section8(a)(1)of the Act. The recordcontainsno evidence that would sup-port the allegation that on August 7 Gange threatened em-ployees with reprisals because of their union membership oractivity.This allegation will, therefore, be dismissed.The Respondent's no-solicitation rule, quoted in full previ-ously, by its terms andin itsapplication by Gange, forbidsemployee solicitation during working time of the employeeengagingin the soliciting or the employee being solicited;nonemployees may not solicit or distribute for any purposeon the premises. Gange testified that copies of the rule hadbeen supplied him by Phoenix headquarters, without instruc-tions as to how it should be applied. It seems plain enoughthatGange interpreted the rule to apply not only to em-ployees but to the public as well,sincehe had it posted in thelobby and in the bar and, early in the afternoon of August 7,when Business Agent Wall spoke to waitresses about theUnion and later when Fessiaengaged insomewhat similarconduct, Gange caused Panske to post the rule on the backof the bar and told him that there was to be no soliciting inthat area, and later caused Wolf to inform Fessia that nosoliciting was permitted on the premises. Despite the breadthof the rule, which on its face did not differentiate betweensolicitation for union membership or solicitation for otherpurposes, the Respondent permitted charities to engage insolicitation of employees and customers during businesshours.Moreover, the testimony established that employeesengaged in casualconversation with each other and withcustomers without inhibition or restraint. Although Wall andFessia, nonemployees, were the objects of the application ofthe rule on August 7, I think it a reasonable inference thatPanske, who was asked to post the rule and thought it neces-sary when asked whether he was familiar with it to state thathe had engaged in no solicitation, and the waitresses whowere familiar with the particular circumstances under whichthe rule was applied on August 7, would reasonably interpretit to apply to solicitation during nonworking time and to6Ido not believe that Gange, as testified by Wall on cross-examination,said in response to Wall's statement that Panske was already in the Union,"Had I known he was in the Union, I don't believe I would have hired him "Gange knew that Wall was the business agent of the Union and, in view ofthis fact, it seems most unlikely that he would make such a statement toWall RAMADA INNSconversation about union activity or membership. I thereforeconclude and find that the Respondent did inform its em-ployees that it prohibited employee solicitation for unionmembership on the Respondent's premises at any time, andsince such prohibition included the nonworking time of em-ployees, it was too broad and therefore was violative of Sec-tion 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Respondent, Ramada Inns, Incorporated, is an em-ployer within the meaning of Section 2(6) and (7) of the Act.2.The Union, Chicopee, Holyoke, Westfield Bartenders,Hotel,Motel, Cafeteria and Restaurant Employees Interna-tional Union, Local 116, AFL-CIO, is a labor organizationwithin themeaningof Section 2(5) of the Act.3. Paul Panske was discriminatorily discharged on August7, 1970, by the Respondent, and by such action the Respond-ent violated Section 8(a)(3) and (1) of the Act.4. By maintaining and enforcing its no-solicitation rule soas to prohibit solicitation for union purposes or conversationconcerning union activities at any' time in the Respondent'spremises, the Respondent violated Section 8(a)(1) of the Act5.The aforesaid unfair labor practices are unfair laborpractices burdening and affecting commerce within the mean-ing of Section 2(6) and (7) of the-Act.6. In other respects alleged in the complaint the Respond-ent has not committed any unfair labor practices.THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and to offer rein-statement to Paul Panske, with backpay computed on a quar-terly basis, plus interest at 6 percent per annum, as prescribedinF.W. Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716, and to post appropriatenotices.Upon the foregoing findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Sections 10(c)of the Act, I hereby issued the following recommended:'ORDERRespondent,Ramada Inns, Incorporated, Springfield,Massachusetts, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Discouraging union membership or concerted activitiesof its employees by discriminatorily discharging any em-ployees, or by discriminating in any other manner in regard'In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes455to their hire or tenure of employment, or any term or condi-tion of employment.(b)Maintaining and enforcing its no-solicitation rule insuch manner as to prohibit solicitation of union membershipor conversation concerning union matters at any time withinthe Respondent's premises.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist theabove-mentioned Union or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer to Paul Panske immediate and full reinstatementto his former job or, if the job no longer exists, to a substan-tially equivalent position, and make him whole for any lossof earnings he may have suffered by reason of the discrimina-tion against him, in the manner set forth above in the sectionentitled "The Remedy."(b) Notify immediately the above-named employee, if pres-ently serving in the Armed Forces of the United States, of theright to full reinstatement, upon application after dischargefrom the Armed Forces, in accordance with the SelectiveService Act and the Universal Military Training and ServiceAct.(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records, and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its place of business in Springfield, Massa-chusetts, copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed by an author-ized representative of the Respondent, shall be posted im-mediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 1, in'wnting,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "In the event that this recommended Order is adopted by the Board,after excpetions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "